Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00238-CR

                                   Ricardo PEDRAZA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CRR107-D1
                        Honorable Jose A. Lopez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFRIMED.

      SIGNED December 31, 2014.


                                             _____________________________
                                             Karen Angelini, Justice